UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1848


EDDIE LEE WORSLEY,

                Plaintiff - Appellant,

          v.

BEVERLY PERDUE, Governor,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-cv-00257-D)


Submitted:   December 21, 2010            Decided:   January 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie Lee Worsley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eddie Lee Worsley appeals the district court’s order

dismissing     his     civil     action     pursuant   to     28     U.S.C.

§ 1915(e)(2)(B) (2006).        On appeal, we confine our review to the

issues raised in the Appellant’s brief.          See 4th Cir. R. 34(b).

Because Worsley’s informal brief does not challenge the basis

for   the   district   court’s    disposition,   Worsley    has    forfeited

appellate review of the court’s order.           Accordingly, we affirm

the district court’s judgment.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                     2